*278The opinion of the court was delivered by
Williams, Ch. J.
The defendants, in consequence of their neglect to enter and prosecute their claim against Edson’s estate, in the county court, in pursuance of the provisions of ffie statute, are forever barred from any recovery thereon. The term of the court, to which appeals from the decisions of the commissioners on that estate were to be taken, and at which the defendants should have prosecuted their claim, was held in May, 1840, and at that term no proceedings were had, either by them or the administrator. But, at the November term of the same court, the administrator presented his complaint, praying for an affirmance of the allowance made by the commissioners in favor of the estate, with costs. Whether, in any event, the administrator would have been entitled to such an affirmance, or what is to be the effect of the proceedings before the commissioners, and the subsequent proceedings on the claims in favor of the estate, we are not called upon to decide. If the administrator could, in any event, prevail on this complaint, it should have been preferred at the term of the court held in May. So far as it was either an appeal from the commissioners, or in the nature of an appeal, it should have been prosecuted at that term of the court; and if, in consequence of the neglect of the creditors, the administrator could enter a complaint, either for an affirmance of the allowance in favor of the estate, or for his cost, it must have been presented to the court at that term of the court, or the whole proceedings were discontinued. The entry of the complaint at the November term, as of the preceding term, cannot preyent this consequence. The whole proceedings were discontinued by the failure, both of the creditors and the administrator, to take any measures in relation to their claims at the May term. The county court were, therefore, right in dismissing this complaint, and their judgment is affirmed with cost.